 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    BROOK M. HURD, et al.                                   Case No. 2:16-cv-02011-GMN-PAL
 8                                          Plaintiffs,
 9           v.                                                           ORDER

10    CLARK COUNTY SCHOOL DISTRICT, et                        (Mots. to Seal – ECF No. 139, 147)
      al.,
11
                                         Defendants.
12

13          This matter is before the court on the parties’ Motions to Seal (ECF Nos. 139, 147)
14   (“Sealing Motions”).
15          The Sealing Motions seek leave to file various exhibits to Defendants’ Motion for Partial
16   Summary Judgment (ECF No. 137) and Plaintiffs’ Declaration (ECF No. 143) regarding their
17   Response (ECF No. 142) under seal. In a Minute Order (ECF No. 168) dated March 1, 2019, the
18   district judge denied the summary judgment motion as moot based on the parties’ settlement.
19   Although the summary judgment motions have been denied as moot as a result of the parties’
20   settlement, the Sealing Motions argue the exhibits at issue contain sensitive personal identifying
21   information, police reports, and internal CCSD records.
22          Because the motions for summary judgment were denied as moot, the district judge did not
23   reach the merits of Plaintiffs’ claims or the Defendants’ defenses. The exhibits in dispute are
24   discovery materials containing personal identifying and other sensitive and private information.
25   Plaintiffs do not claim that the sealed exhibits were not appropriately designated as confidential
26   pursuant to the protective order governing confidentiality of documents entered in this case to
27   facilitate the parties’ discovery exchanges.
28          Applying the good cause standard because the merits of the underlying motions were not
                                                          1
 1   addressed, the court will grant the motions to seal. See Kamakana v. City & County of Honolulu,

 2   447 F.3d 1172 (9th Cir. 2006).

 3                 IT IS ORDERED: The Motions to Seal (ECF Nos. 139, 147) are GRANTED.

 4          Dated this 29th day of March 2019.

 5                                                      ____________________________________
                                                        PEGGY A. LEEN
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
